FILED
                                                                         15-0635
                                                                         8/26/2015 12:02:50 PM
                                                                         tex-6659293
                                                                         SUPREME COURT OF TEXAS
                                                                         BLAKE A. HAWTHORNE, CLERK




                    No. 15-0635
                    __________________________________


          In The Supreme Court of Texas
                    __________________________________

                   BANKDIRECT CAPITAL FINANCE, LLC,
                 a Subsidiary of TEXAS CAPITAL BANK, N.A.,
                                   Petitioner,

                                         v.

                 PLASMA FAB, LLC, and RUSSELL McCANN,
                              Respondents.

                On Petition for Review from the Court of Appeals
                  For the Third Judicial District, Austin, Texas
                           Cause No. 03-13-00331-CV

         UNOPPOSED MOTION OF NONRESIDENT ATTORNEY
          DAVID J. STRUBBE FOR ADMISSION PRO HAC VICE
         ____________________________________________________

TO THE HONORABLE SUPREME COURT OF TEXAS:

      Pursuant to the Rules Governing Admission to the Bar of Texas, Rule XIX

and the applicable statutory provisions found in Texas Government Code Section

82.001, et seq., David J. Strubbe files this unopposed motion for admission pro hac

vice to appear before the Court, and respectfully shows the following:
      1.     I seek permission to appear pro hac vice as counsel for Petitioner

BankDirect Capital Finance, LLC, in the above-titled and numbered cause of

action.

      2.     I am an attorney with the law firm of Williams Bax & Saltzman, P.C.,

221 N. LaSalle Street, 37th Floor, Chicago, Illinois 60601, telephone (312) 372-

3311, and facsimile (312) 372-5720.

      3.     I am associated in this proceeding with Sandra G. Rodriguez, a

resident attorney whose State Bar Number is 00790752. Sandra G. Rodriguez is a

licensed attorney who practices with the law firm of Vinson & Elkins LLP, 1001

Fannin Street, Suite 2500, Houston, Texas 77002, telephone (713) 758-4804, and

facsimile (713) 615-5054.

      4.     I have sought and been granted leave to appear in Cause No.

D-1-GN-12-001816; Plasma Fab, LLC and Russell McCann v. BankDirect Capital

Finance LLC and Scottsdale Insurance Company; In the 250th Judicial District

Court, Travis County, Texas. The order granting leave to participate in that case is

attached to this motion as Exhibit A.

      5.     I have sought and been granted leave to appear in Cause No. 03-13-

00331-CV; Plasma Fab, LLC and Russell McCann v. BankDirect Capital Finance

LLC and Scottsdale Insurance Company; In the Court of Appeals for the Third

Judicial District, Austin, Texas. The order granting leave to participate in that case


                                          2
is attached to this motion as Exhibit B. I have not appeared nor sought leave to

appear or participate in any other cases or causes (other than the two listed here in

paragraphs 4 and 5) in Texas courts within the last two years.

      6.     I am an active member in good standing with the State of Illinois.

      7.     I have not been the subject of disciplinary actions by the Bar or the

courts of any jurisdiction in which I am licensed in the past five years.

      8.     I have not been denied admission to the courts of any state or to any

federal court during the past five years.

      9.     I am familiar with the State Bar Act, the State Bar Rules, and the

Texas Disciplinary Rules of Professional Conduct governing the conduct of

members of the State Bar of Texas. I will at all times abide by and comply with

these rules as long as this Texas proceeding is pending, and I have not withdrawn

as counsel from this proceeding.

      10.    Pursuant to the Texas Rules Governing Admission to the Bar of

Texas, Rule XIX(a), I have filed an application for admission pro hac vice with the

Texas Board of Law Examiners and paid the $250 filing fee. The Texas Board of

Law Examiners’ letter acknowledging the application is attached to this motion as

Exhibit C and incorporated by reference.




                                            3
      11.    Sandra G. Rodriguez has communicated with counsel for Respondents

Plasma Fab LLC and Russell McCann, who advised that Respondents are not

opposed to this motion.

      WHEREFORE, David J. Strubbe, respectfully requests that the Court grant

this motion, and enter an order allowing him to participate as one of the attorneys

for Petitioner BankDirect Capital Finance, LLC in the above-titled and numbered

cause of action.




                                        4
Respectfully submitted,
/s/ David J. Strubbe (with permission)
David J. Strubbe
Pro Hac Vice Admission Pending
WILLIAMS BAX & SALTZMAN, P.C.
221 N. LaSalle Street
37th Floor
Chicago, Illinois 60601
Telephone: 312-372-3311
Facsimile: 312-372-5720
strubbe@wbs-law.com

and

VINSON & ELKINS L.L.P.

/s/ Sandra G. Rodriguez
D. Ferguson McNiel
State Bar No. 13830300
Sandra G. Rodriguez
State Bar No. 00790752
1001 Fannin Street, Suite 2500
Houston, Texas 77002
(713) 758-3882
(713) 615-5493 (facsimile)
fmcniel@velaw.com
srodriguez@velaw.com

Amy Tankersley
State Bar No. 24068623
2801 Via Fortuna, Suite 100
Austin, Texas 78746
(512) 542-8437
(512) 542-8612 (facsimile)
atankersley@velaw.com

Attorneys for Petitioner
BankDirect Capital Finance, LLC




   5
                      CERTIFICATE OF CONFERENCE
      I certify that on August 21, 2015, I exchanged e-mails with John C. Hart,
counsel for Respondents Plasma Fab LLC and Russell McCann, who advised that
Respondents are not opposed to this motion.

                                              /s/ Sandra G. Rodriguez
                                             Sandra G. Rodriguez

                         CERTIFICATE OF SERVICE

      I certify that on this 26th day of August, 2015, a true and correct copy of the
foregoing document was served electronically upon counsel of record as follows:

   John C. Hart                              Otto “Skip” Good
   Bruce H. Rogers                           Ruben Valdez
   BROWN, DEAN, WISEMAN, PROCTOR,            LANGLEY & BANACK, INC.
     HART & HOWELL LLP                       745 East Mulberry
   306 W. 7th Street, Suite 200              Suite 900
   Fort Worth, Texas 76102                   San Antonio, Texas 78212
   (817) 332-1391 (telephone)                (210) 736-6600 (telephone)
   (817) 870-2427 (fax)                      (210) 735-6889 (fax)
   Attorneys for Respondents                 Attorneys for Respondents

   J. Hampton Skelton                        Randall G. Walters
   SKELTON & WOODY                           Christopher Peirce
   248 Addie Roy, Building B,                WALTERS, BALIDO & CRAIN, L.L.P.
     Suite 302                               900 Jackson Street, Suite 600
   Austin, Texas 78746                       Dallas, Texas 75202
   (512) 651-7000 (telephone)                (214) 347-8380 (telephone)
   (512) 651-7001 (fax)                      (214) 347-8381 (fax)
   Attorney for Respondents                  Attorneys for Scottsdale Insurance
                                             Company


                                              /s/ Sandra G. Rodriguez
                                             Sandra G. Rodriguez



                                         6
                                                 VERIFICATION


     STATE OF ILLINOIS

     COUNTY OF                     (0 C ti-)


              Before me, the undersigned Notary Public, on this day personally appeared

    David J. Strubbe, a person whose identity is known to me, and after being duly

    sworn stated under oath that he is the Movant in this matter; that he has read the

    above motion; and that every statement contained in the motion is within his

    personal knowledge and is true and correct.




              SUBSCRIBED AND SWORN TO BEFORE ME on this 0                          .2 VI' day of
    August, 2015.



    [ Seal]

                                                       v/        /‘_ ",
Imillmillimehmillbibmilhallb.11164164611161164
                                                                                         [ signature ]
              OFFICIAL SEAL
                                                       rik
                                                        , -. MIR    ideic- .           [ typed name]
             HANNA A RUNIC                          Notary Public, State of Illinois
       Notary Public - State of Illinois
    Mi'Commission Expires Oct 15, 2018
amerquemawaroargarmirmarirapiapormomb               My commission expires:      /0//5/020/

                                                      7
                              INDEX OF EXHIBITS

Exhibit A       Order Granting Unopposed Motion of Nonresident Attorney, David
                Strubbe, for Admission Pro Hac Vice, No. D-1-GN-12-001816;
                Plasma Fab, LLC v. BankDirect Capital Finance LLC (Travis Co.
                Dist. Ct. Apr. 8, 2013)

Exhibit B       Order Granting Unopposed Motion of Nonresident Attorney, David
                Strubbe, for Admission Pro Hac Vice, Cause No. 03-13-00331-CV;
                Plasma Fab, LLC and Russell McCann v. BankDirect Capital
                Finance LLC and Scottsdale Insurance Company (Court of Appeals
                for the Third Judicial District September 6, 2013)

Exhibit C       Non-Resident Acknowledgment Letter from the Board of Law
                Examiners to David J. Strubbe (August 18, 2015)




US 3710728v.1




                                        8
EXHIBIT A
                               CAUSE NO. D-l-GN- 12-0018 6

PLASMA FAB, LLC and                                   IN THE DISTRICT COURT
RUSSELL MC CANN
     Plaintiffs

Vs.

BANKDIRECT CAPITAL                                    250TH JUDICIAL DISTRICT 04::
FINANCE, LLC, a Subsidiary of                                                       C:f
TEXAS CAPITAL BANK, N.A.,
TEXAS CAPITAL BANK, N.A., and
SCOTTSDALE INSURANCE COMPANY,
     Defendants                                       TRAVIS COUNTY, TEXAS

      ORDER GRANTING UN( PPOSED MO'T'ION OF NONRESIDENT ATTORNEY,
               DAVID STRA BRE, FOR ADMISSION PRO RAC VICE

        On this day, the unopposed motion of nonresident attorney, David Strubbe, for admission

pro hac vice came for consideration, and the Court having considered the pleadings, including

the motion of a resident practicing Texas attorney in support of the nonresident attorney's

motion, finds that the motions are well taken and should be granted.

        IT IS HEREBY ORDERED that the applicant, David Strubbe, is granted permission to

participate in the above-entitled and numbered proceeding as counsel for the defendants

BankDirect Capital Finance, LLC and Texas Capital Bank, N.A.

        SIGNED on
EXHIBIT B
                                                                                              Ú×ÔÛ ÝÑÐÇ




                                      ÝÑËÎÌ ÑÚ ßÐÐÛßÔÍ
                                           ÌØ×ÎÜ Ü×ÍÌÎ×ÝÌ ÑÚ ÌÛÈßÍ
                                           ÐòÑò ÞÑÈ ïîëìéô ßËÍÌ×Òô ÌÛÈßÍ éèéïïóîëìé
                                                   ©©©òí®¼½±¿ò½±«®¬-ò-¬¿¬»ò¬¨ò«-
                                                         øëïî÷ ìêíóïéíí



Öò ÉÑÑÜÚ×Ò ÖÑÒÛÍô ÝØ×ÛÚ ÖËÍÌ×ÝÛ                                                 ÖÛÚÚÎÛÇ Üò ÕÇÔÛô ÝÔÛÎÕ
ÜßÊ×Ü ÐËÎÇÛßÎô ÖËÍÌ×ÝÛ
ÞÑÞ ÐÛÓÞÛÎÌÑÒô ÖËÍÌ×ÝÛ
ÖÛÚÚ Ôò ÎÑÍÛô ÖËÍÌ×ÝÛ
ÓÛÔ×ÍÍß ÙÑÑÜÉ×Òô ÖËÍÌ×ÝÛ
ÍÝÑÌÌ Õò Ú×ÛÔÜô ÖËÍÌ×ÝÛ
                                        Í»°¬»³¾»® êô îðïí

Ó®ò Ù®»¹±®§ Îò ßª»                                            Ó®ò Ü¿ª·¼ Í¬®«¾¾» ¿²¼
É¿´¬»®-ô Þ¿´·¼± ú Ý®¿·²ô ÔòÔòÐò                               Ó®ò Ü¿ª·¼ É·´´·¿³-
çðð Ö¿½µ-±² Í¬®»»¬                                            É·´´·¿³- Þ¿¨ ú Í¿´¬¦³¿²ô ÐòÝò
Ú±«²¼»®- Í¯«¿®»ô Í«·¬» êðð                                    îîï Òò Ô¿Í¿´´» Í¬®»»¬ô íé¬¸ Ú´±±®
Ü¿´´¿-ô ÌÈ éëîðî                                              Ý¸·½¿¹±ô ×Ô êðêðï
ö ÜÛÔ×ÊÛÎÛÜ Ê×ß ÛóÓß×Ô ö                                      ö ÜÛÔ×ÊÛÎÛÜ Ê×ß ÛóÓß×Ô ö

Ó®ò Ö±¸² Ýò Ø¿®¬                                              Ó-ò ß³§ Ì¿²µ»®-´»§
Þ®±©²ô Ü»¿²ô É·-»³¿²ô Ð®±½¬±®ô Ø¿®¬ ú Ø±©»´´ô ÔòÔòÐò          Ê·²-±² ú Û´µ·²-ô ÔÔÐ
îðð Ú±®¬ É±®¬¸ Ý´«¾ Þ«·´¼·²¹                                  îèðï Ê·¿ Ú±®¬«²¿ô Í«·¬» ïðð
íðê É»-¬ é¬¸ Í¬®»»¬                                           ß«-¬·²ô ÌÈ éèéìê
Ú±®¬ É±®¬¸ô ÌÈ éêïðîóìçðë                                     ö ÜÛÔ×ÊÛÎÛÜ Ê×ß ÛóÓß×Ô ö


ÎÛæ      Ý±«®¬ ±º ß°°»¿´- Ò«³¾»®æ    ðíóïíóððííïóÝÊ
         Ì®·¿´ Ý±«®¬ Ý¿-» Ò«³¾»®æ    ÜóïóÙÒóïîóððïèïê
Í¬§´»æ    Ð´¿-³¿ Ú¿¾ô ÔÔÝ ¿²¼ Î«--»´´ Ó½Ý¿²²
          ªò Þ¿²µÜ·®»½¬ Ý¿°·¬¿´ Ú·²¿²½»ô ÔÔÝô ¿ Í«¾-·¼·¿®§ ±º Ì»¨¿- Ý¿°·¬¿´ Þ¿²µô Òòßòå ¿²¼
          Í½±¬¬-¼¿´» ×²-«®¿²½» Ý±³°¿²§

Ü»¿® Ý±«²-»´æ

       Ì¸» ³±¬·±²- ±º ²±²ó®»-·¼»²¬ ½±«²-»´ ¬± °¿®¬·½·°¿¬» °®± ¸¿½ ª·½» ·² ¬¸» ¿¾±ª» ®»º»®»²½»¼
½¿«-» ¿²¼ ®»-·¼»²¬ ½±«²-»´ù- ³±¬·±²- ·² -«°°±®¬ ©»®» ¹®¿²¬»¼ ¾§ ¬¸·- Ý±«®¬ ±² ¬¸» ¼¿¬» ²±¬»¼ ¿¾±ª»ò


                                                     Ê»®§ ¬®«´§ §±«®-ô

                                                     ÖÛÚÚÎÛÇ Üò ÕÇÔÛô ÝÔÛÎÕ

                                                     ÞÇæ   Î¿§´§²² Ø±©»´´
                                                            Î¿§´§²² Ø±©»´´ô Ü»°«¬§ Ý´»®µ
EXHIBIT C
                              Board of Law Examiners
                              Appointed by the Supreme Court of Texas
                            P.O. Box 13486 * Austin, Texas 78711-3486

                               Acknowledgment Letter
                              Non-Resident Attorney Fee

                                        August 18, 2015



To: Sandra G. Rodriguez
Via: srodriguez@velaw.com


   According to Texas Government Code §82.0361, a nonresident attorney
                                                                  it



requesting permission to participate in proceedings in a court in this state shall
pay a fee of $250 for each case in which the attorney is requesting to
participate.
           11




  This Acknowledgement Letter serves as proof that the Board of Law
Examiners has received $250 in connection with the following matter:

       Non-resident attorney: David J. Strubbe
       Case: 03-13-00331-cv
        Texas court or body: Petition for review to be filed in Texas Supreme Court
                               on August 24 2015
    After satisfying the fee requirement, a non-resident attorney shall file a
motion in the Texas court or body in which the non-resident attorney is
requesting permission to appear. The motion shall contain the information and
statements required by Rule XIX(a) of the Rules Governing Admission to the Bar
of Texas. The motion must be accompanied by this Acknowledgment Letter and
by a motion from a resident practicing Texas attorney that contains the
statements required by Rule XIX(b).

    The decision to grant or deny a non-resident attorney s motion for permission
to participate in the proceedings in a particular cause is made by the Texas court
or body in which it is filed.

    For more information, please see Rule XIX of the Rules Governing Admission
to the Bar of Texas and §82.0361 of the Texas Government Code, which can be
found on the Board s website.

                                               Sincerely,



                                               Susan Henricks
                                               Executive Director